Title: To James Madison from William Jones, 14 November 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Navy Depmt Novr. 14. 1814
        
        In exhibiting to you the list of proposed promotions from Masters Commandant to Captains I omitted to explain the circumstances of the Case of Master Commdt. Leonard who stands first upon the list and is omitted in the list I submitted to you for promotion.
        The Enclosed Naval General orders will exhibit his case.
        He has not been since employed and you will determine whether the public interest or his own merits dictate his promotion. The sentence has appeared to me to be mild. Very respectfully and truly yrs.
        
          W Jones
        
      